Golimowski v Town of Cheektowaga (2020 NY Slip Op 03361)





Golimowski v Town of Cheektowaga


2020 NY Slip Op 03361


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CURRAN, WINSLOW, AND BANNISTER, JJ.


1251 CA 19-00824

[*1]ELAINE GOLIMOWSKI, PLAINTIFF-RESPONDENT,
vTOWN OF CHEEKTOWAGA AND MICHAEL J. SLIWINSKI, DEFENDANTS-APPELLANTS. (APPEAL NO. 1.) 


COLUCCI & GALLAHER, P.C., BUFFALO (MARYLOU K. ROSHIA OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
WILLIAM MATTAR, P.C., ROCHESTER (MATTHEW J. KAISER OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered October 2, 2018. The order denied defendants' motion to set aside a jury verdict. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Golimowski v Town of Cheektowaga ([appeal No. 2] — AD3d — [June 12, 2020] [4th Dept 2020]).
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court